DETAILED ACTION
In Response to Applicant’s Remarks Filed 3/3/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-24 and 27-37 are pending.
Claims 16-24 and 27-37 have been examined.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Schacht et al. (US 2018/0056836) (“Schacht”) in view of Hasegawa (JPH 10153205) (machine translation provided).  Schact teaches a seat part, in particular a backrest for a vehicle seat, comprising: a support structure which comprises a tubular frame (fig. 1: 40) and a composite component (fig. 1: 30), wherein the tubular frame has an opening forming an attachment point and the composite component is arranged on a front side of the tubular frame and is fastened to the tubular frame.  Schact does not teach wherein the opening on the tubular frame has a threaded sleeve arranged therein, the composite component is fastened by a screw screwed into the threaded sleeve and an adaptation element is coupled to the threaded sleeve adjacent the opening
However, Hasegawa teaches coupling seat elements to a tubular seat frame using a threaded sleeve (Hasegawa, fig. 3: 3 is threaded at 32) directly coupled within the tubular frame (Hasegawa, lines 118-120: “The opening portion 4 is for inserting and inserting the leg portion 3b of the stopper 3, and the diameter is formed to be substantially the same as the outer diameter of the leg portion 3b”) to screw in a fastening screw (fig. 2: 6) with an adaptation element (fig. 5: 3a) coupled to the threaded sleeve adjacent the opening.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify/replace the connection of Schact to have a threaded sleeve within the tubular frame along with an adaptation element in order to provide a more secure connection for the composite component.
	
Allowable Subject Matter
Claims 16-24, 27-33 and 35-37.
The following is an examiner’s statement of reasons for allowance: The prior art references of Schact and Hasegawa fail to teach wherein the adaptation element is disposed on the front side of the tubular frame adjacent a base surface of an embossment on the tubular frame.  While the prior Office Action indicated that an embossment on a tubular frame is taught by Hara and Baba, this has been reconsidered by the Office and is not considered obvious to one having ordinary skill in the art because it requires modification of the connection of the secondary reference, Hasegawa, and would result in a modification of the modifier.  Therefore, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight, and claim 16 is considered allowable.
Further, Applicant’s remarks regarding claim 35 are considered persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive with respect to claims 34.  Applicant argues that “the leg portion 3b of the stopper 3 is inserted through holes 4a, 4b of an opening portion 4 with an interstice formed between the leg portion 3b and the tubular frame.”  No support is found for the inclusion of a space or interstice between the leg portion/threaded sleeve 3b and the opening 4.  To the contrary, Hasegawa expressly states, as stated in the excerpt from the machine translation of Hasegawa, above, “[t]he opening portion 4 is for inserting and inserting the leg portion 3b of the stopper 3, and the diameter is formed to be substantially the same as the outer diameter of the leg portion 3b.”  As such, the leg portion 3b is considered to directly contact the inner diameter of the tubular frame when it is inserted therein and is thereby “directly coupled” to the tubular frame.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636